Citation Nr: 0528223	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-14 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an effective date prior to February 2, 
2001, for the grant of a 10 percent evaluation for a head 
injury with residual scars and headaches.  

4.  Entitlement to an increased evaluation for degenerative 
joint and disc disease of the lumbosacral spine, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to February 
1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied service connection for 
hypertension and a chronic sinus condition, denied an 
evaluation in excess of 40 percent for the veteran's back 
condition, and assigned a 10 percent evaluation to the 
veteran's head injury, effective June 29, 2001.  During the 
pendency of the appeal, an earlier effective date of February 
2, 2001 was assigned for the 10 percent evaluation for the 
veteran's head injury.

The issues of entitlement to service connection for sinusitis 
and entitlement to an increased evaluation for degenerative 
joint and disc disease of the lumbosacral spine, currently 
evaluated as 40 percent disabling, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not demonstrate that 
the veteran's hypertension was manifest during service, 
within one year of his separation from service, or that it is 
related to or began during his service. 

3.  The veteran's hypertension was not caused or aggravated 
by a service-connected disability.

4.  The veteran submitted a claim for a compensable 
evaluation for a head injury with residual scar and headaches 
on June 2, 2001; and the medical evidence regarding this 
service-connected disability dated during the preceding year 
does not include relevant evidence dated earlier than 
February 2, 2001.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004).

2.  An effective date earlier than February 2, 2001, for the 
grant of a 10 percent evaluation for a head injury with 
residual scar and headaches is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5110(a) and (b)(2) (West 2002); 
38 C.F.R. §§ 3.155(a), 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

By letter dated in February 2002, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that he wanted VA to 
try and obtain.  The RO also requested that the veteran send 
any evidence to VA that might be pertinent to the claims.  
The letter provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The July 2002 rating decision, the corresponding Statement of 
the Case (SOC) and a March 2003 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claims.  The SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.

The RO has obtained all available service and post-service 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  VA also conducted relevant VA medical examinations.  
There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini, 
supra; Quartuccio, supra; Mayfield, supra.  The veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the notice was provided to the veteran prior to 
the first adjudication of the claim.

Analysis

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may granted for hypertension if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.  In 
so finding, the Board observes that the competent medical 
evidence includes the report of a February 2002 VA 
examination diagnosing the veteran with hypertension.  The 
competent medical evidence does not, however, link the 
veteran's current hypertension to his service.  

The veteran's service medical records are negative for 
findings or diagnoses of hypertension.  The report of the 
veteran's February 1984 separation medical examination found 
that his heart and vascular systems were normal on clinical 
examination.  His blood pressure was 120/70.  On his February 
1984 separation report of medical history, the veteran denied 
current or past high or low blood pressure.  

The veteran's post-service medical records are negative for 
any indication of hypertension within the first year of 
service.  Indeed, hypertension is not shown within years of 
the veteran's separation from service.  

The veteran's post-service medical records are also negative 
for any opinion linking the veteran's hypertension to his 
service.  The report of the February 2002 VA examination does 
not link the veteran's hypertension to his service.  At that 
time, the veteran reported he had been on antihypertensive 
therapy only for the past 11/2 years.  The clinical and other 
probative evidence of record also fails to satisfactorily 
indicate an etiological relationship between the veteran's 
hypertension and his service-connected disabilities.

The Board is aware of the veteran's own assertions as to the 
etiology of his hypertension.  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, supra.  As a result, his own assertions do not 
constitute competent medical evidence that his current 
hypertension is related to his service.  Accordingly, the 
Board concludes that service connection for hypertension is 
not warranted.  

Earlier Effective Date

The Board notes that the effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date; otherwise the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2).  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase.  In these cases, 
the Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12- 98.  

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2). 

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than February 
2, 2001, for the grant of a 10 percent evaluation for head 
injury with residual scars and headaches.  The Board finds 
that the veteran submitted his claim for an increased 
evaluation on June 29, 2001.  There is no evidence that the 
veteran submitted an informal claim for an increased 
evaluation prior to this claim.  38 C.F.R. § 3.155.

The evidence dated within the one-year period preceding June 
29, 2001 includes a February 2, 2001 VA primary care progress 
note indicating that the veteran sought treatment for a 
headache.  There is no other medical evidence, dated during 
the one-year period prior to the receipt of the veteran's 
claim, showing that the veteran's headaches warranted a 
compensable evaluation.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2).  

The Board is cognizant of the veteran's assertions that the 
effective date of his 10 percent evaluation should be 
February 13, 1997, the effective date of his noncompensable 
evaluation.  However, the governing regulations regarding 
this claim are clear.  The Court has held that "[w]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  See Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) 
[citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].  
There is no interpretation of the facts of this case that 
will support a legal basis for an effective date earlier than 
February 2, 2001, for the 10 percent evaluation for a head 
injury and residual scar and headaches.  Since the law is 
dispositive, the claim for an earlier effective date for the 
grant of a 10 percent evaluation for this disability must be 
denied.  Sabonis, supra.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.

An effective date prior to February 2, 2001, for the grant of 
a 10 percent evaluation for a head injury with residual scars 
and headaches is denied.  


REMAND

A preliminary review of the claims file indicates that the 
veteran's claims for service connection for sinusitis and an 
evaluation in excess of 40 percent for a back disability 
require additional development.  

In correspondence received in August 2002, the veteran stated 
that service medical records dated in 1982 from the Nuremberg 
Hospital, that would show sinusitis, were not considered.  
The claims file does not appear to have these records.  If 
available, they could corroborate the veteran's February 1984 
separation report of medical history, on which he noted 
current or past sinusitis.    

In correspondence received in May 2003, the veteran noted 
that he had been unable to work since 1995, had been found 
unemployable by the Social Security Administration (SSA) 
since that time, and continued to be unemployable due to back 
and head pain.  

The Board observes that an April 1986 SSA Notice of Attorney 
Advisor Decision - Fully Favorable informed the veteran that 
he had been found to have the following impairments which 
were considered to be severe and prevented even sedentary 
work on a sustained basis: asthma, herniated lumbar disc, 
radiculopathy, cervical spondylosis and myofascial pain.  An 
attached list of exhibits identifies numerous medical 
records, but they were not submitted with the decision.  In 
fact, no medical evidence considered by this decision, or any 
subsequent SSA decisions confirming or terminating the 
veteran's entitlement to SSA benefits, are in the VA claims 
file.  Thus, it is unclear to what extent the SSA's award is 
based on the veteran's service-connected back disability.  
Moreover, the Board finds that the fact that the veteran 
recently identified the SSA's determination, and his ongoing 
receipt of the award, indicates that there exist additional 
medical records that are pertinent to his current claim for 
an increased evaluation. 

Finally, with respect to each claim there are heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Accordingly, this case is REMANDED for the following:

1.  Contact the SSA and request a copy of 
any decisions subsequent to its April 
1996 decision, either confirming or 
terminating the veteran's SSA award, as 
well as all medical and employment 
records relied upon in making the April 
1996 decision and any subsequent 
decisions.

2.  Take appropriate steps to search for 
any of the veteran's medical records at 
facilities where he reportedly was 
treated in 1982 in Nuremberg, Germany.  
Negative responses should be associated 
with the claims file.

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for sinusitis, and an 
evaluation in excess of 40 percent for a 
back disability.  If either issue remains 
denied, the veteran and his 
representative should be furnished a 
SSOC.  They should be afforded the 
appropriate period of time within which 
to respond thereto, at their option, as 
provided by governing regulation.  Then, 
if otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	Michael Martin
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


